DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 4/30/2021.  Claims 11 & 19 are canceled by Applicant.  Claims 1-10, 12-18, & 20-22 are pending.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Kmett on 5/7/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1.  A fuel nozzle for a heat engine, the fuel nozzle defining a fuel nozzle centerline therethrough and a radial direction extended from the fuel nozzle centerline, the fuel nozzle comprising: 
a first wall extended along the radial direction, the first wall defining a first cooling passage and a second cooling passage, each of the first cooling passage and the second cooling passage extending through the first wall such that a first outlet opening of the first cooling passage and a second outlet opening of the second cooling passage are each defined at an aft surface of the first wall, the first wall defining an aft heat shield of the fuel nozzle; 
conical portion of the fuel nozzle at radially inward ends of the first wall and the second wall, respectively; and 
a cooling cavity defined between the first wall, the second wall, and the conical portion of the fuel nozzle, and having a gap formed between the first wall and the second wall extending radially outward from the conical portion of the fuel nozzle, 
wherein the first cooling passage extends in a first direction that forms a first acute angle relative to the fuel nozzle centerline, 
wherein the second cooling passage extends in a second direction that forms a second acute angle relative to the fuel nozzle centerline that is different from the first angle, [[and]] 
wherein the first and second directions form an angle of 90 degrees or less therebetween,
wherein a plane perpendicular to the nozzle centerline is defined by the aft surface of the first wall, and
wherein the first outlet opening and the second outlet opening are positioned in the plane. 

9.  The fuel nozzle of claim 7, wherein the is defined around the fuel nozzle centerline and radially inward of the first cooling passage and the second cooling passage[[, and]].
 
12.  A combustor assembly for a heat engine, the combustor assembly defining an axial centerline extended along a longitudinal direction and a radial direction extended from the axial centerline, the combustor assembly comprising: 
one or more liners extended along the longitudinal direction; 
a deflector wall extended along the radial direction from the axial centerline, wherein the [[liner]] one or more liners and the deflector wall together define a combustion chamber therewithin; and 
a fuel nozzle defining a fuel nozzle centerline extended through the deflector wall and a nozzle radial direction extended from the fuel nozzle centerline, 
wherein the fuel nozzle comprises: 
, each of the first cooling passage and the second cooling passage extending through the first wall such that a first outlet opening of the first cooling passage and a second outlet opening of the second cooling passage are each defined at an aft surface of the first wall, the first wall defining an aft heat shield of the fuel nozzle; 
a second wall extended along the nozzle radial direction, the second wall being forward of the first wall and coupled to the first wall via a conical portion of the fuel nozzle at radially inward ends of the first wall and the second wall, respectively; and 
a cooling cavity defined between the first wall, the second wall, and the conical portion of the fuel nozzle, and having a gap formed between the first wall and the second wall extending radially outward from the conical portion of the fuel nozzle, 
wherein the first cooling passage extends in a first direction that forms a first acute angle relative to the fuel nozzle centerline, 
wherein the second cooling passage extends in a second direction that forms a second acute angle relative to the fuel nozzle centerline that is different from the first acute angle, [[and]]
wherein the first and second directions form an angle of 90 degrees or less therebetween,
wherein a plane perpendicular to the nozzle centerline is defined by the aft surface of the first wall, and
wherein the first outlet opening and the second outlet opening are positioned in the plane.  

18.  The combustor assembly of claim 17, 
wherein the is defined around the fuel nozzle centerline and radially inward of the first cooling passage and the second cooling passage.


Allowable Subject Matter
Claims 1-10, 12-18, & 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 & 12, the prior art fails to teach a second wall extended along the radial direction, the second wall being forward of the first wall and coupled to the first wall via a conical portion of the fuel nozzle at radially inward ends of the first wall and the second wall, and wherein a plane perpendicular to the nozzle centerline is defined by the aft surface of the first wall, and wherein the first outlet opening and the second outlet opening are positioned in the plane.
Sandelis 5941076 teaches cooling passages (Fig. 1, passages 31, 18, 19) at acute angles to the centerline (7) and between the centerlines of the passages (at least for passages 31 and 18).  Stevens 20190063753 and Stevens 20190056110 each teach a fuel nozzle heat shield (176) with cooling passages (214).  Neither Stevens reference teaches the claimed angular relationship between the holes and the nozzle centerline or between the holes and other holes.  Sandelis combined with either Stevens reference would fail to provide the cooling holes with outlet openings positioned in the plane as recited in the independent claims above (applying Sandelis’s teachings to either Stevens reference would result in Sandelis’s hole 18 being placed on the conical surface 156c in the Stevens references, and thus would not read on the claims as amended above, nor would it have been obvious to include an additional hole 18 in the plane, given that all of Sandelis’s holes 31 are at the same angle on the heat shield).  In the previously-applied references Patel 20160265780, Patel 20120151929, the cooling passages are not provided in the heat shield but are instead provided in a baffle flange (Patel 20160265780, baffle flange 224) upstream from the heat shield (204), or an annular wall (Patel 20120151929, annular wall 200) upstream from the heat shield (204).  Previously-applied reference Pidcock 20100050644 fails to teach the second wall being forward of the first wall and coupled to the first wall via a conical portion of the fuel nozzle at radially inward ends of the first wall and the second wall.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741